Title: To James Madison from Jacob Ridgway, 15 June 1804 (Abstract)
From: Ridgway, Jacob
To: Madison, James


15 June 1804, Antwerp. “I have the honor to transmit you enclosed Duplicate of my last respects of the 9th Ulto: by which you will observe that I have sent to our Minister at Paris, for the necessary recognizance from this Government, The Commission of Commercial Agent for this Port which the President has been pleased to honor me with.
“I deem it proper to inform you, Sir, that I have taken charge of this Agency since the Twelfth of last Month and that my Exequatur has not yet been forwarded me: The cause of this delay, I presume, may be attributed to the late change this Government has undergone in the person of the first Consul now created Emperor of the French.
“I have the satisfaction to say that the American trade has encreased of late in this quarter, and we now count eight American Vessels in port from different parts of the United States: I shall have the honor to transmit you a General Report-List of the Arrivals during the first six months of this Year.”
